Citation Nr: 1214452	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-49 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee injury with impairment.

2.  Entitlement to a rating in excess of 30 percent for residuals of a left knee injury status post Baker's cyst removal with degenerative changes and limitation of motion.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed on the claims on appeal.

During his Board hearing, the Veteran indicated that his left knee disabilities had worsened since the last VA examination in December 2008.  Specifically, he noted numerous falls due to his knee and that his knee locks up frequently.  

As the record suggests that the Veteran's disabilities may have worsened since the last VA examination, and since the findings of that examination are now over three years old, the RO should afford him a new examination to determine the current severity of his left knee disabilities.

The record also reflects that the Veteran has received treatment from the Dallas VA Medical Center (VAMC).  As he filed his current claims for increased ratings in September 2008, the RO should obtain treatment notes since September 2007.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Dallas VAMC since September 2007.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disabilities.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should set forth all objective findings, particularly all current symptoms associated with the left knee and their levels of severity.  

The examiner should also provide an opinion on the impact of the Veteran's service-connected left knee disabilities on his ability to work.  

A complete rationale should be given for all opinions and conclusions.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

